         Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 1 of 12



                       IN THE UNITED STATES DISTRICI COURT
                           FOR THE DISTRICT OF COLUMBIA

SMALL BUSINESS IN
TRANSPORTATION COALITON
17751St., NW Suite I150
Washington, DC 20006

              Plaintiff

v
                                                  Civil Action No.:
MURIEL BOWSER, in her official
capacity as Mayor of the District
of Columbia
1350 Pennsylvania Ave., NW
Washington, DC 20004

and


EVERETT LOTT, in his official capacity
as Deputy Director, District Department
of Transportation
55 M. St., SE Ste. 400
Washington, DC 20003

and


MATTHEW MARCOU, in his official
capacity as District Department of
Transportation Associate Director for
Public Space Regulations Division
55 M. St. SE Ste.400
Washington, DC 20003

               Defendants                     :


                                          COMPLAINT
       Plairrtiff the Small Business in Transportation Coalition ("SBTC") brings this action

against Defendants Muriel Bowser, Everett Lott, and Matthew Marcou, in their    official

capacities, for violations of 42 U.S.C. $ 1983, and alleges as follows:


                                                  1,
          Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 2 of 12



                                 JURISDICTION AND VENUE

1.      This Court has jurisdiction over this action pursuant to 5 U.S.C. $ 552(aXa)(B) and 28

u.s.c. $ 1331.

2.      Venue is proper in this District pursuant to 28 U.S.C. g 1391(e).


                                            PARTIES


3.      Plaintiff the SBTC is a 501(c)(6) trucking industry trade group representing

approximately 15,000 interstate truckers and motor carriers, among other small players in the

transportation industry and is headquartered at 1775I St., NW Washington, DC 20006. SBTC

brings this complaint on behalf of its members.


4.     Defendant Muriel Bowser is the Mayor of the District of Columbia. Defendant Bowser's

office is located at 1350 Pennsylvania Ave., NW Washington, DC 20004. Defendant Bowser is

being sued in her official capacity.


5.     Defendant Everett Lott is the Deputy Director for the District Department   of
Transportation. Defendant Lott's office is located at 55 M. St., SE Suite 400 Washington, DC

20003. Defendant Lott is being sued in his individual capacity.


6.     Defendant Matthew Marcou is the District Department of Transportation Associate

Director for Public Space Regulations Division. Defendant Marcou is being sued in his

individual capacity.




                                                  2
        Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 3 of 12



                                     STATEMENT OF FACTS

7.      On Friday, June 5, 2020, artists and Distiict of Columbia municipal workers painted an

enornous BLACK LIVES MATTER mural on 16tr St., NW between H St., NW and K. St., NW

The mural was painted in safety yellow block letters that filled the entire width of the street.


8.      The BLACK LIVES MATTER mural on 16rH St., NW was commissioned by Defendant

Muriel Bowser without legislative approval by the D.C. City Council or the U. S. Congress.

g.      Defendant Bowser approved and supports the painting of BLACK LIVES MATTER on

16ft St., NW. As of the date of this complaint, the   BLACK LIVES MATTER mural remains on

display on 16th St.,   Nw.

10.    At a press conference following the June 5,2020 street painting, Defendant Bowser

stated, with respect to the   BLACK LIVES MATTER message, ooThere are people who are

craving to be heard and to be seen and to have their humanity recognized. We had the

opportunity to send that message loud and clear on a very important street in our city."


11.    On June 5,2020, Defendant Bowser, without approval by the City Council renamed the

two-block section of 16tr St., NW where the BLACK LIVES MATTER painting is located to

BLACK LIVES MATTER PLAZA.

12.    Upon seeing that the District of Columbia now appears to allow organizations to paint

expressive messages on public streets, Plaintiff SBTC, acting on behalf of its membership,

decided to bring arace neutral occupational justice campaign and pursue the possibility    of

painting TRUCKER LIVES MATTER near the U.S. Department of Transportation in the

District of Columbia.



                                                 3
         Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 4 of 12



13.     Plaintiff SBTC investigated whether the District had any existing processes or procedures

in place for requesting street paintings by reviewing the District Department of Transportation's

permit application webpage. Neither the webpage, nor any other District Department       of

Transportation public information contained any reference to street paintings or any reasonable

-analogous subjects.


 14.    On August 27 ,2)2},Plaintiff SBTC, through its counsel, sent a letter to Defendant

Bowser and District Attorney General Karl Racine to request a permit or other lawful approval to

allow SBTC to paint its motto, TRUCKER LIVES MATTER on a street surrounding the U.S.

Department of Transportation. See Exhibit 1.


15.     In its letter to Defendant Bowser, Plaintiff SBTC explained that its truck driver members

are an integral part of American commerce and are responsible for moving food and products

across the United States through all kinds of conditions. However, truck drivers are coming

under attack by protesters around the country who want to disrupt the flow of traffic and are

often physically injured and killed. Although the U.S. Department of Transportation knows

about these attacks,   it has done nothing to make the roads safer for truckers, especially during

social umest, during which, interstate highways andhazmat trucks have been seized by rioters.

The message, TRUCKER LIVES MATTER, would serve as a daily reminder to U.S.

Department of Transportation officials that the regulations and policies they make affect the lives

of truckers around the country.


16.     On September 3, 2020, Plaintiff SBTC, through its counsel wrote     to D.C. Deputy Mayor

John Falcicchio as a follow-up to the letter sent to Defendant Bowser reiterating the request for

information on obtaining a permit to paint TRUCKER LIVES MATTER on a street encircling

the U.S. Department of Transportation. A copy of the letter to Defendant Bowser was attached.

                                                   4
         Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 5 of 12



17.    On September 3, 2020, Deputy Mayor Falcicchio responded to the email, stating:

              ,.DDOT handles public space. Everett (Defendant Everett Lott) can
              direct you to the appropriate staff to see what is possible'"




18.    On September 4,2020, Defendant Lott sent an email to Plaintiff s counsel stating:


              "Thanks for your email. John is correct that we (DDOT) are the responsible
              agency for issuing public space permits. I have cc'd the managef of that
              division (Defendant Matthew Marcou) so he can explain the process for
              submitting an application."


lg.    On September 8, z}z},Plaintiff SBTC's Executive Director, James Lamb wrote an email

to Defendant Marcou and stated, in part:


              "Mr. Marcou, Trucking media, copied here, have started to inquire about this
              public space issue in furtherance of this previously published story.
              I do not know what to tell them because we have not received the application
              from you yet to paint TRUCKER LIVES MATTER on the street in front of
              usDor     HQ.

              America's truckers are now facing a double-digit increase in murder rates in 36
              out of 50 top cities and we are trying to bring the plight of truckers to the attention
              of the public and government officials ...
              We have been waiting nearly two weeks. Please advise how we can apply to get
              the same approval the city gave for BLACK LIVES MATTER and DEFUND
              THE POLICE to be painted on the streets of DC.
               Please be advised that any further unreasonable delay may be deemed a
               constructive denial and may result in judicial intervention to compel due process
               and approval."

20     On September 8, z}2},Defendant Marcou responded to Mr. Lamb by email and stated:


               "Thank you for reaching out about this. I have moved Mr. Falcicchio to BCC for
               his awareness of this follow up.

               Let me look into your request. I will be back in touch shortly.




                                                 5
       Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 6 of 12



21.    On September 8, 2020, SBTC Executive Director James Lamb responded to Defendant

Marcou by email as follows:



              "Thank you. We would like the painting to happen next week, if possible, as it is
              National Truck Driver Appreciate Week. September 13-19.I would hope we
              could obtain approval within this timeframe."


22     On September 8,2020,Defendant Marcau responded to Mr. Lamb by email and stated:

              "The District Department of Transportation (DDOT) does not issue permits to
              install markings on open DC roadways or sidewalks. The District Government
              may commission markings on roadways and sidewalks. The District Government
              may also allow markings as part of a special event on roadways and sidewalks
              that are closed or restricted by DDOT or MPD, provided that the installations are
              only temporary and removed prior to the re-opening of the restricted areas."



23.    On September 8, 2020,in response to Defendant Marcau's email to Mr. James Lamb,

SBTC's counsel sent an email to Defendant Marcau, copying Defendant Lott and stated:
              "Dear Mr. Marcou -- As you may know, I represent the Small Business in
              Transportation Coalition. I am in receipt of your email to Mr. James Lamb earlier
              today. Based on the said email, I am concerned that the DDOT is not giving the
              Small Business in Transportation Coalition's request the same level of
              consideration it gave to Black Lives Matter, Inc. when it's mural, along with the
              words "Defund the Police" were painted on 16th St., NW.


              The Black Lives Matter, Inc.'s mural is clearly an expressive activity on a public
              thoroughfare. Having lived in Washington, DC for 26 years, I know with a certain
              degree of certainty that the area of 16th St., NW usually has a relatively high
              volume of traffic activity; at least it did before the protests took over that section
              of the street.

              While I personally do not see the value in the "Defund the Police" mural, I can
              understand the purpose of the Black Lives Matter mural. Nonetheless, they are
              both political messaging, Put in place on a public roadway, and maintained with
              public tax dollars. And they are there to send a message to President Trump.

              Truck drivers around the country are being attacked, injured, and sometimes
              killed while they are doing their jobs. Many of these attacks are coming from
              BLM protesters. SBTC reached out to the US Department of Transportation
              regarding this issue, and we were ignored. The mural Trucker Lives Matter will


                                                 6
           Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 7 of 12



                 send a message and remind the offrcials at the Department of Transportation that
                 they need to look out for truckers.

                 If the Black Lives Matter   and Defund the Police paintings were commissioned by
                 the District Government, please advise me as to who I should contact to receive
                 the same level of consideration for the Trucker Lives Matter mural. If the Black
                 Lives Matter and Defund the Police murals are only temporary, please let me
                 know that date when they will be removed, and please consider putting Trucker
                 Lives Matter in its place.


                 For your review and consideration, I attached a copy of SBTC's formal request for
                 a permit to paint Trucker Lives Matter in the vicinity of the U.S. Department of
                 Transportation.

                 Please let me know your final decision on our request    within 3 business days."

24.    On September 8,2020, SBTC Executive Director James Lamb forwarded the email from

SBTC's counsel to Defendant Marcau to D.C. Deputy Mayor John Falcicchio.

25.    On September 9, 2020 inresponse to James Lamb's email, D.C. Deputy Mayor

Falcicchio sent the following ernail to Plaintiff:

                 "Since marking the road in the location you presented is not feasible, DDOT can
                 assist if there is some other display you would like to present in the public space
                 and the steps necessary to approve it."

26.    In response to Mr. Falcicchio's email of September 9,2020, SBTC Executive Director

James Lamb sent the     following email to Mr. Falcicchio, Defendant Marcou, and Defendant

Everett:

                 "We want the right to mark the road TRUCKER LIVES MATTER.

                 Just like the city granted that right to   BLM for the phrase BLACK
                 LIVES MATTER        ANd   DEFUND THE POLICE.

                 I have attached   a map that shows the     New Jersey Ave. SE/M St. SE
                 Intersection.

                  What criteria is used to determine if a road is fbasible?"

27.        On September 10, 2020, SBTC Executive Director James Lamb sent a detailed email to


                                                     7
         Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 8 of 12




       D.C. Deputy Mayor Falcicchio, copying Defendants Marcou and Lott describing the

       statistics of truck drivers being injured or killed on roadways vis-d-vis Black people

       being injured or killed by police. Additionally, Mr. Lamb's email stated in relevant part:

               ooOur
                   cause should therefore be given the same consideration as
              you gave to BLM.

               The city should not give BLM preferential treatment and discriminate
               against us when it comes to painting the street.

               We are therefore very anxious to get the road near US DOT HQ
               Painted our mantra TRUCKER LIVES MATTER ...

               No one has provided us with an application to   fill   out and we continue to get
               bounced around.

               It therefore appears you do not have a formal application in place for
               this and you deal with these requests arbitrarily on a case-by-case basis.

               We respectfully request permission to paint on New Jersey Avenue SE at the M
               Street SE junction.

               Alternatively, we can paint on M Street SE at the New Jersey Avenue SE
               junction.

                Which of the two options is more feasible?"

                Again, next week is National Trucker Driver Appreeiation Week and we would
               like to paint the road during that time to make our point that thanking truckers is
               nice but taking action to protect their safety is even nicer'

               Please advise at this time if the DC government will be approving or denying this
               request so that we may know how to proceed to protect the legal interests of our
               members and Amcrica's 3.5 million truckers."

28     On September 10, }O2O,D.C. Deputy Mayor Falcicchio wrote an email to Plaintiff

stating the following:

               "Thank you for sharing this information. We appreciate the determination
               toil and sacrifice of workers in the industry and understand its impact on the
               economy. DDOT can advise on use of public space nearby since painting on the
               aforementioned streets to not be an option."


                                                 8
            Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 9 of 12




29          Plaintiff SBTC's counsel responded to Deputy Mayor Falcicchio's email as follows:

                   "Dear Mr. Falcicchio - Thank you for your response. You provided us with
                   information, but you failed to explain why "Black Lives Matter" is
                   allotted public space in the District, but "Trucker Lives Matter" is not.

                   It appears l6th st. Nw - which was once a busy thoroughfare, was
                   purposely closed to accommodate one particular organization. It is
                   clear that the process for an organization to obtairr a permit or
                    authonzation to paint a mural on the streets of the District is arbitrary
                   and favors only one viewpoint, which is expressed on 16th st. Nw.
                   "Viewpoint discrimination - which the District is doing to truckers in general
                   and SBTC in particular - violates the First Amendment of the U.S. Constitution,
                   no matter what type of forum is at issue.

                   We have been patrent. We have been flexible. We have stated that we are
                   willing to paint our motto on any street around the Department of Transportation.
                   Painting our motto on any location away from the Department of Transportation
                   takes away from the pu{pose of the message.

                   We request the same opportunity and the same consideration given to the
                   Black Lives Matter and Defund the Police propor,ents. We request that
                   opportunity within the next 24 hours.

                   If you continue to put us off and deny us the same opportunity given to other
                    orgarizations, you will leave us with no choice but to seek a remedy with the
                   U.S. District Court."

30.         Defendants did not respond to Plaintiff s counsel's email.

31.         On Friday, September   ll,zl2l,Plaintiff     s counsel along   with an investigator went to the

U.S. Department of Transportation to determine          if any streets surrounding the U.S.

Department of Transportation is presently closed to traffic and uould be suitable for

painting TRUCKER LIVES MATTER on the roadway'

32.         Plaintiff s counsel located   a street that was already closed to   traffic right

behind itre U.S. Department of Transportation. The closed section is 3'd St., NW between

M.   St.,   NW and Tingy St., NW. Photos of the closed street are attached as Exhibit 2 and

Exhibit      3



                                                        9
            Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 10 of 12



33.         Upon discovering the closed street behind the U.S. Department of Transportation,

plaintiff    s counsel   wrote to Deputy Mayor Falcicchio, copying Defendant Marcou and Defendant

Lott   as   follows:
                   ,.Dear Mr. Falcicchio -- In an effort to show that we have done our due diligence
                   in this matter, attached please find}photos of the street directly behind the US
                   Dept. of Transportation. You may recall that SBTC asked for permission to paint
                   'Trucker Lives Matter' on any street surrounding the U.S. Department      qf
                   Transportation.
                   You told us painting on those streets was not an option.

                   As you can see, the street directly behind the US DOT (3rd St SE between M St'
                   andTigley) is closed to traffic. Is there any reason, other than the clear showing
                   of favoiitism, why SBTC cannot paint'Trucker Lives Matter' on this street? The
                   District clearly allows certain orgxizations to display their viewpoint on public
                   streets.

                   Additionally, since the District decided to rename a section of a public street
                   Black Lives Matter Plaz.a, SBTC requests that this section of 3rd St., NW -- with
                   the Trucker Lives Matter mural on it, be renamed TRUCKER LIVES MATTER
                   PLAZA."

34.         Defendants did not respond to Plaintiff s counsel's email request to paint TRUCKER

LIVES MATTER on the closed section of 3'd St., NW between M. StNW and Tingly St., NW.

35.         On information and betief, no permit was requested or issued for the BLACK LIVES

MATTER or the DEFIIND THE POLICE messages on 16ft St., NW, and no process or

procedure exists to request a permit to paint an expressive message on the surface of a District

street or otherwise obtain consideration for a mural to be'ocommissioned."

 36.        On information and beliei until the BLACK LIVES MATTER and DEFUND THE

pOLICE messages were painted on 16tr St., NW, the District had not permitted an expressive

message. to be painted on the surface     of   a   District street and considered such markings unlawful

graffiti.




                                                         10
         Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 11 of 12




37.    On information and beliei neither the District of Columbia City Council, nor the U.S.

Congress passed legislation authorizing the painting of     BLACK LIVES MATTER and

DEFUND THE POLICE on 16th St., NW prior to messages being painted on the street.

                                              COUNT I
                                    (Violation of 42 U.S.C. $ 1983)

1S.    Paragraphs 1 through     37 areincorporated herein by reference.

39.    Defendants acting under the color of District of Columbia law, have deprived and are

depriving plaintiff of rights protected under the First Amendment to the U.S. Constitution
                                                                                           in

violation of 42 U.S.C. $ 1983 by, inter alia: (a) allowing District streets to be used for the

painting of expressive messages, which constitutes protected First Amendment activity, but

                                                                                           paint under
denying the Plaintiff the timely opportunity to paint at its own c<,st or request the city

                                                                                         drawn to
commissi6n its expressive message on a District street for reasons that are not narrowly

achieve a compelling govemmental interest; (b) failing to provide a reasonable basis
                                                                                     for denying

plaintiff the timely opportunity to paint at its own cost or request the city paint under

                                                                                    messages
commission its expressive message on a District street; (c) favoring the expressive

painted on 16tr St., NW and creating the appearance of endorsing those messages to the

exclusion of Plaintiff s message on a related subject matter; (d) failing to provide reasonable,

                                                                                                to paint at
non-arbitrary processes and procedures for timely consideration of Plaintiff        s request


its own cost or request the city paint under commission an expressive message on District
                                                                                          streets


even after   plaintiff pointed out a closed street in an area in the District suitable for Plaintiff   s


expresslve message.

 40.    plaintiff is being irreparably harmed by reason of Defendants' deprivation of Plaintiff            s



rights under the First Amendment and violationof 42 U.S.C. $ 1983, and Plaintiff will continue

 to be irreparably harmed until and unless Defendants' unlawful r;onduct is enjoined.


                                                     1.1.
         Case 1:20-cv-02645-RJL Document 1 Filed 09/18/20 Page 12 of 12



 41.    Plaintiff has no other adequate remedy at law.

        WHEREFORE, Plaintiff respectfully requests the Court: (1) declare Defendants' conduct
                                                                                         (2) enjoin
 to violate plaintiff s First Amendment rights and to violate 42 U S.C. $ 1983 unlawful;

                                                                                   secured by 42
 Defendants from continuing to deprive Plaintiff of its First Amendment rights, as

- U.S.C. g 1983; (3) order Defendants to either
                                                paint   Plaintiff s motto on 3rd St., NW between M'

 St., NW and Tingy St., NW., which is near USDOT offices or issue a
                                                                    permit allowing Plaintiff to

 paint its expressive message at its own cost on 3rd St., NW between M' St', NW and
                                                                                    Tingy St''

 NW. for at least as long   as the   "BLACK LIVES MATTER" message has appeared on and

                                                                                 area designated
 remains on l6th St. NW; (4) order Defendants to declare and officially name the

                                                                  (5) grant Plaintiff an
 for plaintiff s expressive message "TRUCKER LIVES MATTER PLAZA";

                                                                                         and (6)
 award of attorneys' fees and other litigation costs reasonably incurred in this action;

 grant Plaintiff such other relief as the court deems proper and just.

 Dated: September    18,2020                             Respectfully submitted,

                                                         /s/ Laurence L. Socci
                                                         Laurence L. Socci, Esq.
                                                         D.C. BarNo.:241318
                                                         P.O. Box 14051
                                                         Washington, DC 20044
                                                         (202) 262-s843
                                                         laurenoe. socci@ so ccilawfi nn. com
                                                         Attorney for Plaintiff




                                                   12
